DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, 12-13 and 15-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. US 2019/0068300 A1.

Regarding claim 1, Lu teaches a test apparatus (fig. 3, OTA wireless test system 1, par. [0024]) for testing a semiconductor device (fig. 3, device under test (DUT) 60, par. [0024]), the semiconductor device comprising an integrated circuit (fig. 3, die 600, par. [0025]) and a plurality of external radiating elements at a surface of the device, the radiating elements including at least one transmit element and at least one receive element (fig. 3, antenna structures 610 and 620, par. [0025]), the test apparatus comprising: a plunger (fig. 3, socket 50, par. [0026]) comprising: a dielectric portion (fig. 3, load board 40, par. [0026]) having a surface for placing against said surface of the device; and at least one waveguide (fig. 3, wave-guiding channels 510 and 520, par. [0027], [0031]), wherein each waveguide extends through the plunger for routing electromagnetic radiation transmitted by one of said transmit elements of the device to one of the receive elements of the device (par. [0026]), wherein each waveguide comprises a plurality of waveguide openings for coupling electromagnetically to corresponding radiating elements of the plurality of radiating elements located at the surface of the device (fig. 3, openings of wave-guiding channels 510 and 520 , TX and RX antennas 610 and 620). 
Lu teaches the claimed invention except for dielectric portion is configured to provide a matched interface for said electromagnetic coupling of the plurality of waveguide openings of the plunger to the plurality of radiating elements of the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the dielectric portion to be configured to provide a matched interface for said electromagnetic coupling of the plurality of waveguide openings of the plunger to the plurality of radiating elements of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, Lu teaches an apparatus (fig. 3, OTA wireless test system 1, par. [0024]) comprising: a semiconductor device (fig. 3, device under test (DUT) 60, par. [0024]) comprising an integrated circuit (fig. 3, die 600, par. [0025]) and a plurality of external radiating elements at a surface of the device, the radiating elements including at least one transmit element and at least one receive element (fig. 3, antenna structures 610 and 620, par. [0025]); and a test apparatus (fig. 3, OTA wireless test system 1, par. [0024]) for testing the semiconductor device, the test apparatus comprising: a plunger (fig. 3, socket 50, par. [0026]) comprising: a dielectric portion (fig. 3, load board 40, par. [0026]) having a surface for placing against said surface of the device; and at least one waveguide (fig. 3, wave-guiding channels 510 and 520, par. [0027], [0031]), wherein each waveguide extends through the plunger for routing electromagnetic radiation transmitted by one of said transmit elements of the device to one of the receive elements of the device, wherein each waveguide comprises a plurality of waveguide openings for coupling Page 4of882195095US03 electromagnetically to corresponding radiating elements of the plurality of radiating elements located at the surface of the device (fig. 3, openings of wave-guiding channels 510 and 520 , TX and RX antennas 610 and 620).
Lu teaches the claimed invention except for dielectric portion is configured to provide a matched interface for said electromagnetic coupling of the plurality of waveguide openings of the plunger to the plurality of radiating elements of the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the dielectric portion to be configured to provide a matched interface for said electromagnetic coupling of the plurality of waveguide openings of the plunger to the plurality of radiating elements of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 2, Lu teaches the test apparatus of claim 1, Lu does not explicitly teach wherein the dielectric portion has a thickness, measured between the plurality of radiating elements located at a surface of the device and the plurality of waveguide openings of the plunger, which is substantially equal to λ/2, where λ is a wavelength of said electromagnetic radiation in the dielectric portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness, measured between the plurality of radiating elements located at a surface of the device and the plurality of waveguide openings, which is substantially equal to λ/2, where λ is a wavelength of said electromagnetic radiation in the dielectric portion, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 12, Lu teaches a method of testing a semiconductor device (fig. 3, device under test (DUT) 60, par. [0024]), the method comprising: providing a semiconductor device comprising an integrated circuit (fig. 3, die 600, par. [0025]) and a plurality of external radiating elements located at a surface of the device, the external radiating elements including at least one transmit element and at least one receive element (fig. 3, antenna structures 610 and 620, par. [0025]); providing a test apparatus (fig. 3, OTA wireless test system 1, par. [0024]) comprising: a plunger (fig. 3, socket 50, par. [0026]) comprising: a dielectric portion (fig. 3, load board 40, par. [0026]) having a surface for placing against said surface of the device; and at least one waveguide (fig. 3, wave-guiding channels 510 and 520, par. [0027], [0031]), wherein each waveguide extends through the plunger (50) for routing electromagnetic radiation transmitted by one of said transmit elements of the device to one of the receive elements of the device, wherein each waveguide comprises a plurality of waveguide openings for coupling electromagnetically to corresponding radiating elements of the plurality of radiating elements located at the surface of the device (fig. 3, openings of wave-guiding channels 510 and 520 , TX and RX antennas 610 and 620),Page 5 of 882195095US03 wherein the dielectric portion (fig.3, plurality of dielectric build-up layers, par. [0028]); placing said surface of the dielectric portion of the plunger (50) against said surface of the device (fig.3, plurality of dielectric build-up layers, par. [0028]); and transmitting electromagnetic radiation from at least one said transmit element to at least one said receive element via at least one waveguide of the plunger (fig. 3, wave-guiding channels 510 and 520, par. [0031]).  
Lu teaches the claimed invention except for dielectric portion is configured to provide a matched interface for said electromagnetic coupling of the plurality of waveguide openings of the plunger to the plurality of radiating elements of the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the dielectric portion to be configured to provide a matched interface for said electromagnetic coupling of the plurality of waveguide openings of the plunger to the plurality of radiating elements of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 13, Lu teaches the method of claim 12, wherein the dielectric portion has a thickness, measured between the plurality of external radiating elements located at a surface of the device and the plurality waveguide openings of the plunger, which is substantially equal to λ/2, where λ is a wavelength of said electromagnetic radiation in the dielectric portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dielectric portion with a thickness which is substantially equal to λ/2 measured between the plurality of external radiating elements located at a surface of the device and the plurality waveguide openings of the plunger, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 15, Lu teaches the apparatus of claim 12, Lu does not teach, further comprising using the plunger (fig. 3, socket 50, par. [0026]) to press the semiconductor device into a socket (fig. 3, socket 10, par. [0024]).  

Regarding claim 16, Lu teaches the apparatus of claim 9, Lu does not explicitly teach wherein the dielectric portion has a thickness, measured between the plurality of radiating elements located at a surface of the device and the plurality of waveguide openings of the plunger, which is substantially equal to λ/2, where λ a wavelength of said electromagnetic radiation in the dielectric portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the dielectric portion, measured between the plurality of radiating elements located at a surface of the device substantially equal to λ/2, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 3, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of Hiramatsu et al. US 6,832,081 B1 (hereinafter referred to as Hiramatsu).

Regarding claim 3, Lu teaches the test apparatus of claim 1, Lu does not teach wherein the dielectric portion comprises a curved surface for coupling electromagnetic radiation transmitted by a plurality of transmit elements of the device to an opening of said plurality of waveguide openings.
Hiramatsu teaches wherein the dielectric portion comprises a curved surface for coupling electromagnetic radiation transmitted by a plurality of transmit elements of the device to an opening of said plurality of waveguide openings (fig. 34, 35, curved dielectric strip 704, col. 1, ln.11-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nonradiative dielectric waveguide, as taught in Hiramatsu in modifying the apparatus of Lu. The motivation would be miniaturization of a millimeter wave integrated circuit and a circuit design with a higher degree of freedom.

Regarding claim 14, Lu teaches the test apparatus of claim 12, Lu does not teach wherein the dielectric portion comprises a curved surface for coupling electromagnetic radiation transmitted by a plurality of transmit elements of the device to an opening of said plurality of waveguide openings of the plunger.  
Hiramatsu teaches wherein the dielectric portion comprises a curved surface (fig. 34, 35, curved dielectric strip 704, col. 1, ln.11-25) for coupling electromagnetic radiation transmitted by a plurality of transmit elements of the device to an opening of said plurality of waveguide openings of the plunger.  
The references are combined for the same reason already applied in the rejection of claim 3.

Regarding claim 17, Lu teaches the test apparatus of claim 9, Lu does not teach wherein the dielectric portion comprises a curved surface for coupling electromagnetic radiation transmitted by a plurality of transmit elements of the device to an opening of said plurality of waveguide openings.  
Hiramatsu teaches wherein the dielectric portion comprises a curved surface (fig. 34, 35, curved dielectric strip 704, col. 1, ln.11-25) for coupling electromagnetic radiation transmitted by a plurality of transmit elements of the device to an opening of said plurality of waveguide openings.  
The references are combined for the same reason already applied in the rejection of claim 3.

Claims 5, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1/9 above, and further in view of Butler et al. US 6,753,516 B1 (hereinafter referred to as Butler).

Regarding claim 5, Lu teaches the test apparatus of claim 1, Lu does not teach further comprising an attenuating portion located in at least one of said at least one waveguide of the plunger.  
Butler teaches comprising an  attenuating portion located in at least one of said waveguides (fig. 1b, waveguide 20' with dielectric material 30 inserted, col. 2, ln. 61-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dielectric slab to control the electric field within the rectangular waveguide, as taught in Butler in modifying the apparatus of Lu.
The motivation would be the utilization of the tapered dielectric slab compensates for the attenuation of the electric field such that both the thick, thin dielectric materials can be heated and the slot in the waveguide remains the same for all materials.

Regarding claim 19, Lu teaches the test apparatus of claim 9, Lu does not teach further comprising an attenuating portion located in at least one of said at least one waveguide of the plunger.  
Butler teaches comprising an  attenuating portion located in at least one of said waveguides (fig. 1b, waveguide 20' with dielectric material 30 inserted, col. 2, ln. 61-65).
The references are combined for the same reason already applied in the rejection of claim 5.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of Liu et al. US 2019/0310314 A1 (hereinafter referred to as Liu).

Regarding claim 6, Lu teaches the test apparatus of claim 1, Lu does not teach wherein at least one of the waveguides is configured to route electromagnetic radiation transmitted by one of said transmit elements of the device to a plurality of receive elements of the device.  
Liu teaches wherein at least one of the waveguides is configured to route electromagnetic radiation transmitted by one of said transmit elements of the device to a plurality of receive elements of the device (fig. 4, WG4 as TX waveguide and WG1 and WG2 as RX waveguides, par. [0074], [0089]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide four waveguide channels correspond to the four antenna structures, as taught in Liu  in modifying the apparatus of Lu. The motivation would be no cables pass through the load board and no hollow holes are formed in the load board, therefore moisture isolation is greatly improved during low-temperature testing.

Claims 4, 8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1/9 above, and further in view of Shook et al. US 2019/0157738 A1.
Regarding claim 4, Lu teaches the test apparatus of claim 1, Lu does not explicitly teach wherein the dielectric portion is further configured to provide a seal to prevent airflow across the radiating elements of the semiconductor device and/or the plurality of waveguide openings the plunger during testing of the semiconductor device using said test apparatus.  
Shook teaches wherein the dielectric portion is further configured to provide a seal to prevent airflow across the radiating elements of the semiconductor device and/or the plurality of waveguide openings the plunger during testing of the semiconductor device using said test apparatus (fig. 13, shown, bottom surface 1205 may be flushly mounted to substrate 1250, and top surface 1204 may be flushly mounted to interface 1280. The flush mountings may create hermitic EHF seals that effectively enable EHF signals to travel through EHF containment channels 1210 and 1220 with minimal or no spurious radiation and reduced potential for cross-talk and signal loss. EHF absorptive member 1200 may accommodate different height differences, existing between interface 1280 and substrate 1250 due to stackup variations. EHF absorptive member 1200 may be secured in place using glue, adhesive(s) and/or mechanical press fit arrangements, par. [0124]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use flush mounts to create hermitic seals that effectively enable signals to travel through containment channels with minimal or no spurious radiation and reduced potential for cross-talk and signal loss with EHF absorptive material use a dielectric material impedance matching, as taught in Shook in modifying the apparatus of Lu. The motivation would to minimize or eliminate spurious radiation and reduced potential for cross-talk and signal loss.

Regarding claim 8,  Lu teaches the test apparatus of claim 1, Lu does not teach, wherein the dielectric portion comprises a high-density polyethylene (HDPE), a polycarbonate or a ceramic material.  
Shook teaches wherein the dielectric portion comprises a high-density polyethylene (HDPE), a polycarbonate or a ceramic material (par. [0164]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dielectric material for impedance matching, as taught in Shook in modifying the apparatus of Lu. The motivation would to reduced potential and signal loss.
Regarding claim 18, Lu teaches the apparatus of claim 9, Lu does not explicitly teach, wherein the dielectric portion is further configured to provide a seal to prevent airflow across the radiating elements of the semiconductor Page 6 of882195095US03device and/or the plurality of waveguide openings the plunger during testing of the semiconductor device using said test apparatus.  
Shook teaches wherein the dielectric portion is further configured to provide a seal to prevent airflow across the radiating elements of the semiconductor Page 6 of882195095US03device and/or the plurality of waveguide openings the plunger during testing of the semiconductor device using said test apparatus (fig. 13, shown, bottom surface 1205 may be flushly mounted to substrate 1250, and top surface 1204 may be flushly mounted to interface 1280. The flush mountings may create hermitic EHF seals that effectively enable EHF signals to travel through EHF containment channels 1210 and 1220 with minimal or no spurious radiation and reduced potential for cross-talk and signal loss. EHF absorptive member 1200 may accommodate different height differences, existing between interface 1280 and substrate 1250 due to stackup variations. EHF absorptive member 1200 may be secured in place using glue, adhesive(s) and/or mechanical press fit arrangements, par. [0124]).
The references are combined for the same reason already applied in the rejection of claim 4.

Regarding claim 20, Lu teaches the method of claim 12, Lu does not explicitly teach further comprising using an attenuating portion located in at least one of said at least one waveguide of the plunger to attenuate the electromagnetic radiation transmitted from the at least one transmit element to the at least one receive element.
Shook teaches comprising using an attenuating portion located in at least one of said at least one waveguide of the plunger to attenuate the electromagnetic radiation transmitted from the at least one transmit element to the at least one receive element (fig. 9, element 961 may be an EHF absorbent material, par. [0119]).
The references are combined for the same reason already applied in the rejection of claim 4.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 9 above, and further in view of Lin US 2011/0169115 A1.

Regarding claim 10, Lu teaches the apparatus of claim 9, Lu does not teach wherein the semiconductor device comprises a semiconductor die located in a package, and wherein the surface of the device at which the plurality of external radiating elements are located is an external surface of the package.  
Lin teaches wherein the semiconductor device (fig. 1a, semiconductor package 8, par. [0026]) comprises a semiconductor die (fig. 1a, die 6, par. [0026]) located in a package (fig. 1a, par. [0025]), and wherein the surface of the device at which the plurality of external radiating elements (fig. 1a, 11b, antenna 7, 17, par. [0028], [0051]) are located is an external surface (fig. 1a, 11, circuit board (PCB) 20, par. [0049]) of the package.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a semiconductor package includes an integrated circuit die housed a cavity and electrically connected to leads of the semiconductor package and includes forming an antenna structure for the wireless communication device, as taught in Lin in modifying the apparatus of Lu. The motivation would be the antenna structure is extended onto the external printed circuit board through IC package I/O pins to improve the performance sensitivity and sensing range of the wireless communication device.

Regarding claim 11, Lu teaches the apparatus of claim 9, Lu does not teach wherein the semiconductor device comprises: a semiconductor die located in a package; and a carrier, wherein the package is mounted on a carrier, wherein the surface of the device at which the plurality of external radiating elements are located is a surface of the carrier.  
Lin teaches wherein the semiconductor device(fig. 1a, semiconductor package 8, par. [0026]) comprises: a semiconductor die (fig. 1a, die 6, par. [0026]) located in a package; and a carrier (fig. 1a, par. [0025]), wherein the package (fig. 1a, par. [0025]) is mounted on a carrier, wherein the surface of the device at which the plurality of external radiating elements (fig. 1a, 11b, antenna 7, 17, par. [0028], [0051]) are located is a surface of the carrier (fig. 1a, 11, circuit board (PCB) 20, par. [0049]).  
The references are combined for the same reason already applied in the rejection of claim 10.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858